 1   Todd L. Bice, Esq., Bar No. 4534
     Pisanelli Bice PLLC
 2   400 South 7th Street, Suite 300
 3   Las Vegas, Nevada 89101
     Telephone: (702) 214-2100
 4   Facsimile: (702) 214-2101
     tlb@pisanellibice.com
 5
     F. Thomas Hecht
 6   Tina B. Solis
     Seth A. Horvath
 7
     Nixon Peabody LLP
 8   70 W. Madison Street, Suite 3500
     Chicago, Illinois 60602
 9   Telephone: (312) 977-4400
     Facsimile: (844) 560-8137
10   fthecht@nixonpeabody.com
11   tbsolis@nixonpeabody.com
     sahorvath@nixonpeabody.com
12   (admitted pro hac vice)

13   Attorneys for Plaintiffs Newmark Group Inc.,
     G&E Acquisition Company LLC, and
14   BGC Real Estate of Nevada LLC
15                              UNITED STATES DISTRICT COURT
16                               FOR THE DISTRICT OF NEVADA

17   NEWMARK GROUP INC., G&E                           Case No. 2:15–cv–00531–RFB–EJY
     ACQUISITION COMPANY LLC, and
18   BGC REAL ESTATE OF NEVADA LLC,

19                                Plaintiffs,           PLAINTIFFS’ MOTION FOR LEAVE
                                                        TO PARTICIPATE BY CELLULAR
20          vs.                                         PHONE AT THE APRIL 6, 2020,
                                                        HEARING
21   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON                   (Emergency Motion)
22   YOUNG–NEVADA LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
23   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
24   6 through 10,

25                                Defendants.

26
            Plaintiffs Newmark Group Inc., G&E Acquisition Company LLC, and BGC Real Estate
27
     of Nevada LLC (together, “Plaintiffs”), through their counsel, move this Court under LR 7-4 for
28
 1   the entry of an order allowing them to participate by cellular phone at the April 6, 2020,
 2   telephonic hearing in this matter. In support of this motion, Plaintiffs submit the following
 3
     memorandum of points and authorities:
 4
                         MEMORANDUM OF POINTS AND AUTHORITIES
 5
            On March 23, 2020, the Court entered an order setting an April 6 telephonic hearing on
 6

 7   two of Plaintiffs’ motions to compel. (ECF No. 318.) The order states: “The use of a cell phone or

 8   speaker phone during the call is prohibited. The call must be made using a land line.” (Id.)

 9          On March 25, 2020, Defendants filed an emergency motion seeking leave for two of their
10
     attorneys to appear telephonically by cellular phone at the April 6 hearing. (ECF No. 319.) On
11
     March 26, 2020, the Court granted Defendants’ motion. (ECF No. 323.)
12
            Plaintiffs likewise seek leave for their counsel to participate telephonically by cellular
13
     phone at the April 6 hearing. Tina Solis and Seth Horvath, who are admitted pro hac vice in this
14

15   matter, live and work in the Chicago area. As a result of the COVID-19 outbreak, Illinois

16   residents are subject to the travel restrictions set forth in Executive Order 2020-10, issued by the
17   Governor of Illinois on March 20, 2020. See Exec. Order 2020-10 https://www2.illinois.gov/Page
18
     s/Executive-Orders/ExecutiveOrder2020-10.aspx (Mar. 20, 2020). Obtaining access to a land line
19
     for purposes of the April 6 hearing would require travel to and from the offices of Nixon Peabody
20
     LLP, Plaintiffs’ counsel’s law firm. (See Ex. 1, Solis Decl., ¶¶ 8–12.)
21

22          To avoid unnecessary travel under the current circumstances, Plaintiffs request leave for

23   their counsel to participate telephonically by cellular phone, rather than by land line, at the April

24   6 hearing. The court has the inherent authority to grant this request. See United States v. Urena,
25   659 F.3d 903, 908 (9th Cir. 2011). Plaintiffs’ counsel will take all reasonable measures within
26
     their control to ensure that their cellular-phone connections remain clear and uninterrupted during
27
     the course of the hearing.
28

                                                     -2-
 1          This motion qualifies as an emergency since it involves compliance with the Court’s
 2   March 23 order, it cannot be addressed within the standard briefing schedule in LR 7-2(b), and it
 3
     arises from COVID-19 travel restrictions.
 4
            Plaintiffs’ counsel have conferred with Defendants’ counsel about the relief requested in
 5
     this motion. Defendants’ counsel have no objection. (Id., ¶ 16.)
 6

 7                                             CONCLUSION

 8          FOR THESE REASONS, Plaintiffs respectfully request the entry of an order allowing

 9   their counsel to participate by cellular phone at the April 6 telephonic hearing in this matter.
10   Dated: March 27, 2020                                  Respectfully submitted,
11                                                          /s/ Tina B. Solis
12
                                                            Todd L. Bice, Esq., Bar No. 4534
13                                                          Pisanelli Bice PLLC
                                                            400 South 7th Street, Suite 300
14                                                          Las Vegas, Nevada 89101
                                                            Telephone: (702) 214-2100
15                                                          Facsimile: (702) 214-2101
                                                            tlb@pisanellibice.com
16

17                                                          F. Thomas Hecht
                                                            Tina B. Solis
18                                                          Seth A. Horvath
                                                            Nixon Peabody LLP
19                                                          70 W. Madison Street, Suite 3500
                                                            Chicago, Illinois 60602
20                                                          Telephone: (312) 977-4400
21    IT IS SO ORDERED.                                     Facsimile: (844) 560-8137
                                                            fthecht@nixonpeabody.com
22                                                          tbsolis@nixonpeabody.com
                                                            sahorvath@nixonpeabody.com
23                                                          (admitted pro hac vice)
      ________________________________
24    UNITED STATES MAGISTRATE JUDGE                        Attorneys for Plaintiffs Newmark Group Inc.,
25                                                          G&E Acquisition Company LLC, and
      Dated: March 30, 2020                                 BGC Real Estate of Nevada LLC
26

27

28

                                                      -3-
